Title: Thomas Leiper to Thomas Jefferson, 2 January [1814]
From: Leiper, Thomas
To: Jefferson, Thomas


          Dear Sir  Philada Janry 2d 1813 1814
          I wrote you on the 9th of last month to which I refere—In that letter was enclosed an extract of a letter wrote by you and the report of the day was it was adressed to Doctor Logan—
          All your friends here were but of one opinion you never wrote it it was a forgery
          But since their has appeared in the same paper on the 11th the same extract with a preface annexed which staggers our faith and we are obliged to believe the extract is yours and sorry I am I ever saw it— Now I will take it for Granted that the extract is yours—now sir let me ask you what this virtuous Alexander has done for the benefit of Mankind—He has 28,000,000 of subjects ¹⁄₁₀ of which are Nobles the Greatest Tyrants on earth and they Tyrannise over the remainder who are slaves to them and one half of these slaves are but one degree removed from the Brute—now what has Alexander done to meliorate the condition of these Wretches Nothing then to annex Virtue to such a Sovereign in my opinion is a prostitution of the Word—Poulsons paper is formed for the Torries and the British only—He collects all the Trash published in the
			 United States against our own Goverment and the French and every thing in favor of England so from that circumstance he must publish many things that are not true and I expected your extract would have been numbered as one of them and this would have been the case had not published the extract again been Published with the preface I hope the extract will never get to France for certain I am it will be of no service to Mr Crawford—And I am of the opinion Logan had that in view when he sent it to the press Logan is an enemy to you and his country and it appears to me from this very thing he would sacrifice both to serve England—Notwithstanding your extract which by the bye I do not like I shall never give you up for the good you have done—God Bless you and believe me to be your friend sincerely and
          your most Obedient ServantThomas Leiper
        